DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 12 April 2022, in which claims 12-17 and 20-22 were amended, claims 18-19 were canceled, and claim 23 was added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-15 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 13, it is unclear if “a baffle” (line 2) of the auxiliary airbag is the same feature as previously claimed baffle (last line of claim 12).  If these are the same feature, Examiner suggests referencing subsequent recitations of the same feature with the term “the” or “said”.  Clarification and rephrasing are required.
Claim 14 recites the limitation “the vehicle front end" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a vehicle front end--.
In regards to claim 15, the term “especially” renders the claim indefinite because the boundaries of the claim are not discernable.  Description of examples and preferences is properly set forth in the specification rather than in a single claim.  A preferred embodiment may also be set forth in another independent or dependent claim.  If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim.  Clarification and rephrasing are required.
In regards to claim 20, it is unclear which cells are being referenced by “the cells” (line 5) since plural inflatable cells have been previously claimed with respect to both a sequential orientation in a vehicle transverse direction (claim 20), as well as a sequential orientation in a vehicle vertical direction (claim 12).  Clarification and rephrasing are required.
Claim 21 recites the limitation "the area" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --an area--.
Claim 23 recites the limitation "the area" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --an area--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12-13 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breed (US 7,040,653).  Breed discloses a vehicle occupant restraint system (figures 16-20; other embodiments may also apply) comprising a front airbag (airbag deploying from steering wheel #454, knee airbag #460, secondary airbag #459, airbags #457, 458 deploying from dashboard, and/or airbags #452, 455, 470 in figures 16-17, airbags #473-477, and/or 485 in figures 18-20) and an auxiliary airbag (ceiling-mounting airbags #440-443, 445, 446-450, and/or 472; figures 16-18) both of which are assigned to a joint vehicle seat (front seat #464 or rear seat #465; figures 16-18), wherein the auxiliary airbag (ceiling-mounting airbags #440-443, 445, 446-450, and/or 472) prior to deployment thereof is arranged in a roof region of a vehicle and, in a filled state, extends as a further front airbag ahead of a vehicle occupant (front seat occupant #462 or rear seat occupant #463; figures 16-18) and between the front airbag (airbags #452, 455, 457-460, 470, 473-477, 485 and/or airbag deploying from steering wheel #454) and the vehicle occupant (#462, 463) in the assigned vehicle seat (figures 16-18), with the filled auxiliary airbag bearing against the front airbag (figures 16-18; column 53, line 65-column 56, line 64);
wherein the auxiliary airbag (ceiling-mounting airbags #440-443, 445, 446-450, and/or 472) has at least one flexible structure including bulges and recesses (bulges and recesses formed between sections #440-443 and sections #446-450 in figures 16-17; bulges and recesses formed between sections of flower design of airbag #472 in figures 18-19A);
wherein the flexible structure comprises a first flexible structure (including manifold #481 and/or cells #482) in a neck portion of the auxiliary airbag (#472) which is configured at a transition from an inflation end to a cushion-shaped portion of the auxiliary airbag (figures 18-19A), wherein the first flexible structure in the filled state includes plural inflatable cells (#482) sequential along a vehicle vertical direction, each of the cells forming a bulge of the baffle (figures 18-19A);
wherein the auxiliary airbag (ceiling-mounting airbags #440-443, 445, 446-450, and/or 472) includes a baffle (rear surface that contacts vehicle occupant #462, 463 or another portion of ceiling-mounted airbags) and an opposed bearing surface (front surface that contacts front airbag #452, 455, 457-460, 470, 473-477, 485 and/or airbag deploying from steering wheel #454), wherein, in the filled state, the bearing surface of the auxiliary airbag rests on a baffle (rear surface of front airbag #452, 455, 457-460, 470, 473-477, 485 and/or airbag deploying from steering wheel #454) of the front airbag (figures 16-20);
wherein the flexible structure comprises a second flexible structure (including sections #440-443, sections #446-450, manifold #481, and/or cells #482) in a free end region of the auxiliary airbag (ceiling-mounting airbags #440-443, 445, 446-450, and/or 472) which includes plural inflatable cells (#440-443, 446-450, 482) sequential along a vehicle transverse direction, each of the cells forming a bulge on the baffle of the auxiliary airbag (figures 16-19A);
wherein, in the filled state, the auxiliary airbag (ceiling airbags #472; figure 18) includes a region (between cells #482) having reduced depth or a cutout in the area of the baffle which is spanned by a non-inflatable panel portion (envelope #483; figures 19, 19A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed (US 7,040,653).  While the drawings are not necessarily drawn to scale, it appears that Breed discloses wherein the auxiliary airbag (ceiling-mounting airbags #440-443, 445, 446-450, and/or 472) is configured and arranged so that, in the filled state, it covers at least 60 % of the baffle of the front airbag (rear surface of front airbag #452, 455, 457-460, 470, 473-477, 485 and/or airbag deploying from steering wheel #454) when viewed in the direction toward the vehicle front end (figures 16-20).  Breed does not disclose the filling volume or internal pressure of the auxiliary airbag.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle occupant restraint system of Breed to include the coverage area, filling volume, and internal pressure, as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 appears to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 23 appears to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action

Response to Arguments
Applicant's arguments filed 12 April 2022 have been fully considered but they are not persuasive.
In regards to page 5, outstanding rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are set forth above.
In regards to pages 6-8, Applicant asserts that the previous office action points to figure 16 of Breed (US 7,040,653) to disclose all the features of claim 12 and the subject matter of claims 18-19 that have been incorporated into claim 12.  On the contrary, as set forth in the previous and current office actions, Examiner relies on the configuration in Breed (US 7,040,653) that is drawn to a method of substantially filling the passenger compartment with airbags, as seen in figures 16-20.  As such, Applicant’s arguments that the claimed neck portion and bulges are not shown in the ceiling-mounted airbags shown in figures 16 and 16A of Breed (US 7,040,653) are moot since these arguments are not relevant to the prior art rejection.  As set forth in the previous and current office actions, Breed (US 7,040,653) discloses a first flexible structure (including manifold #481 and/or cells #482) in a neck portion of the auxiliary airbag (#472) which is configured at a transition from an inflation end to a cushion-shaped portion of the auxiliary airbag (figures 18-19A), wherein the first flexible structure in the filled state includes plural inflatable cells (#482) sequential along a vehicle vertical direction, each of the cells forming a bulge of the baffle (figures 18-19A).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614